Blandford, J.
This court has held in 64 Ga., 619, that, where it was shown that a mule was killed by a traip, the railroad company should produce all the witnesses present to show that the company was not at fault. When the engineer and fireman were both present, and only the former was sworn as a witness, this was a circumstance from which a jury might infer that, had the other witness been introduced, his testimony might have shown negligence on the part of the company; and the verdict against the company was not without evidence to support it. E. T., Va. & Ga. R. R. vs. Prather, (February term, 1885).
Judgment affirmed.